PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/202,673
Filing Date: 2 Sep 2008
Appellant(s): Masimore, Tony, R.



__________________
Eunice N. Chan (Reg. No.: 68,891)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 4, 2021.

June 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding Appellant’s arguments on pages 7-9:
The Office Action asserts, at pp. 2-4, that Claims 1-4, 8, 10, 12, 14-21, 23, and 26-31 fail to comply with the written description requirement because, with respect to claims 1,15, and 26, “[t]here is no disclosure in the specification of replacing or eliminating code as stored by the computing device” and that “the word ‘replace’ or a variation only appears once, in paragraph [0010]” and “the word ‘eliminate,’ or any variation, twice, as shown ... in paragraph [0028].” The Office adds that “this is in the context of eliminating functionality, not code.” Office Action at 2-4. Appellant disagrees. The Office’s position unnecessarily dissects the specification in a way that is not what one of ordinary skill would have understood when reading the specification as a whole.
Appellant’s Specification discusses updating a set top box (STB) without interrupting or otherwise disrupting usage of the STB (e.g., without having to reboot the STB), for example, by replacing code and eliminating functionality. See Appellant’s Specification, at para. [0009]-[0013], [0015], [0026]-[0028] of U.S. Patent Application Pub. No. 2010/0058425 A1 (“the ‘425 Publication”), which corresponds to the present application. For instance, the STB may “operate as instructed by code, firmware, and applications”, which “may be periodically updated to support new services, fix old functionality, support temporary functionality, and/or perform any number of other maintenance or update operations.” See id. at [0009]. Appellant’s Specification, at, for example, para. [0010] of the ‘425 Publication provides, 
[0010] A controller 16 or data carousel is included to facilitate periodically updating the STB 12. The present invention contemplates any type of updating of the STB 12. The present invention is, for exemplary purposes and without intending to limit the scope and contemplation of the present invention, described with respect to updating STB code. The STB code updates may include, but are not limited to, replacing old code with new code, adding new code to support operations that rely on old code (patches), and/or adding new code to support new operations. (Emphasis added.)

Appellant’s Specification, at, for example, para. [0028] of the ‘425 Publication provides,

[0028] One non-limiting aspect of the present invention contemplates supporting new functionality without having to restart or otherwise disrupt operation of the STB 12, i.e., it can eliminate the need to immediately restart the STB 12 after loading the new code. It can also allow the present invention to dictate any number of operating conditions that must be met before instigating the new functionality and eliminating established functionality, which can provide greater flexibility in supporting updates, especially 

To satisfy the written description requirement, features “must be supported in the specification through express, implicit, or inherent disclosure.” MPEP 2163(I)(B). Further, MPEP 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, ‘does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.’ In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Clearly, Appellant’s disclosure would allow a person of ordinary skill in the art to recognize that the inventor had possession of “replacing or eliminating code as stored by the computing device, at least from the fact that the specification expressly says ‘replacing old code with new code.’” Even setting aside the fact that the specification explicitly recites what the Office says it does not, the specification as a whole also further shows that anyone of ordinary skill would understand that Appellant is merely claiming what the inventors had in mind. A person having ordinary skill in the art reading the specification would understand that functionality comes from code.
Indeed, in another portion, the Office Action itself admits, in section 4 on p. 5, that, at least with respect to claim 26, “the specification seems to disclose starting to perform new functionality and causing replacement or elimination of at least a portion of the code of the first application when conditions are met.” Office Action at 5. 
The Office Action then asserts, at p. 5, that Claims 26-31 fail to comply with the written description requirement because, with respect to claim 26, “[t]he specification only appears to support performing both steps [of performing new functionality and causing replacement or elimination of at least a portion of the code of the first application when conditions are met] in response to determining that operating conditions are met, and does not appear to support performing a first step prior to conditions being met, and then performing a second step after conditions have been met, as required in the claims.” Office Action at 5.

Claim 26 recites, in part:

executing the temporary application code to cause the elimination of the established functionality of the application; and 

causing, based on a determination that the one or more operating conditions are satisfied, elimination, from storage of the computing device, of the code for the established functionality.

The Office’s approach to the claim appears incorrect. While Appellant agrees that the “based on” language is recited in the second listed step, that does not mean that the first step had to have been performed before those conditions were satisfied. The claim is simply silent as to whether the conditions were already satisfied at the time the first step is performed.
Appellant’s disclosure, at least at paragraphs [0009]-[0013], [0015], and [0026]-[0028] of U.S. Patent Application Pub. No. 2010/0058425 Al, which corresponds to the present 
Accordingly, Appellant respectfully requests that the aforementioned rejections under 35 U.S.C. § 112 (pre-AIA ), first paragraph, be reversed.

Examiner’s response: 
For Examiner’s position on this matter, Examiner points to the 35 U.S.C. § 112 rejection in the Final Office Action of June 18, 2020, which lays out Examiner’s position as to why the claims should be rejected as such. However, in response to the above arguments, Examiner will attempt to present a more high-level explanation as to why the claims are being rejected under 35 U.S.C. § 112.
Essentially, in rejecting the claims under 35 U.S.C. § 112, Examiner is attempting to shine a light on a contradiction in the claim language. That is, the claim language requires that temporary application code be used to permanently replace existing code. Now, the claims do not explicitly use the term ‘permanent,’ but the language that was added in the last amendment of June 18, 2020 adds the connotation of permanence. For the sake of brevity, Examiner will use the term ‘permanent’ as a stand-in for what the claim language describes as ‘permanent’ acts, such as “causing…elimination, from storage.”
Now, both the terms ‘temporary’ and ‘permanent’ are relative. For example, the existence of the Sun in our solar system can be said to be temporary, as it will burn itself out after several billion years. However, in the context of the claim language, these concepts need to be considered in terms of why they have been chosen to help shape and define the claimed invention. Thus, Examiner’s position is that it is incongruous to require that such “temporary” application code is being used to replace existing code, when that existing code is then expunged 
However, Examiner maintains that, between the two relative terms, in the context of the claim language, one of ordinary skill in the art at the time of the invention would have found that permanent is appropriate, whereas temporary is not. The salient point, however, is that either one concept or the other should be chosen; using both is contradictory.
Applicant states that “the labels “temporary application code” and “first version of code” are just labels to differentiate the two instances of “code” in the claim.” Well, if this is the case, then other more appropriate, less confusing or contentious labels could be used, such as “first version” and “second version.” 
Applicant further states that “in the context of this application, which deals with software updates, it does not make sense to assume that any particular software will be “permanent.”” This buttresses Examiner’s position. Appellant is essentially taking the “relative term” position that Examiner explored earlier, using the Sun analogy, wherein everything can be said to be 
The reason that the “temporary” modifier is problematic is that flies in contrast to the permanent context conveyed by requiring that code be replaced “as stored by the computing device,” or “eliminate[ed] from storage,” or “replac[ed] in the storage area.”
Examiner maintains that the 35 U.S.C. § 112 (pre-AIA ), first paragraph rejection is valid, because nowhere in the specification does Applicant explicitly state that code is replaced in a way that eliminates said code from storage.
Therefore, Examiner maintains the rejection.


Regarding Appellant’s arguments on pages 9-10:
B. The Metes and Bounds of Claims 26-31 Are Clear
The Office Action asserts, at pp. 5-6, that Claims 1-4, 8, 10, 12, 14-21, 23, and 26-31 are indefinite. A court will not find a patented claim indefinite unless it is “insolubly ambiguous,” See, e.g., Exxon Research and Iing'g Co. v. United States, 265 see also Metabolite Lews., Inc. v. Lab. Corp. of Am. Holdings, 1081, 1089 (Fed. Cir. 2004) (‘The requirement to ‘distinctly’ have a meaning discernible to one of ordinary skill in the art when construed according to correct principles... .Only when a claim remains insolubly ambiguous without a discernible meaning after all reasonable attempts at construction must a court declare it indefinite.”). MPEP 2173.02(1).
The Office asserts that it is indefinite to refer to the “temporary application code” as “temporary” because, in claim 1, that temporary application code replaces at least a portion of the first version of code, and therefore that “temporary” code is actually “permanent.” However, Appellant submits that nobody of ordinary skill would be confused by the terminology used in claim 1. Even if the “temporary” application code replaces some other code, that does not require that the “temporary” application code is permanent. And in the context of this application, which deals with software updates, it does not make sense to assume that any particular software will be “permanent.” Furthermore, the labels “temporary application code” and “first version of 
Accordingly, Appellant respectfully requests that the aforementioned rejections under 35 U.S.C. § 112 (pre-AIA ), second paragraph, be reversed.

Examiner’s response: 
Again, Examiner refers back to the previous section and Examiner’s comments regarding the contradiction in the claim language as relates to the fact that two relative, yet mutually exclusive concepts, temporary and permanent, make the claim language vague and indefinite. A skilled artisan would find it confusing if a patent were to state that temporary code were to be used to replace other code, wherein said other code were to be eliminated from memory.
Again, Applicant states that “in the context of this application, which deals with software updates, it does not make sense to assume that any particular software will be “permanent.”” This buttresses Examiner’s position. Appellant is essentially taking the “relative term” position that Examiner explored earlier, using the Sun analogy, wherein everything can be said to be temporary. If this is the case, then why bother labeling a certain code as temporary, if ALL code is in some ways temporary?
Applicant states that “the labels “temporary application code” and “first version of code” are just labels to differentiate the two instances of “code” in the claim.” Well, if this is the case, then other more appropriate, less confusing or contentious labels could be used, such as “first version” and “second version.” 
Because the use of the term “temporary” 1) causes unnecessary confusion, while also 2) not, by Applicant’s own admission, adding any value or meaning to the limitations of the claim, 


Regarding Appellant’s arguments on pages 10-13:
II. Rejections Under 35 U.S.C. § 103 of Independent Claims 1,15, and 26 (and All Dependent Claims)

Independent claim 1 recites, among other features, the following (emphasis added):

executing, by a computing device, a first version of code of an application, wherein the first version of code is stored by the computing device;
receiving, via a network, temporary application code configured to cause updated functionality for the application;
determining one or more operating conditions associated with replacement of the first version of code of the application; and
based on a determination that the one or more operating conditions are satisfied:
executing the temporary application code to cause the updated functionality for the application; and causing replacement of at least a portion of the first version of code, as stored by the computing device, with the temporary application code.

A. Independent Claims 1 and 26 (and all Dependent Claims) over Colyer and Nguyen

In rejecting claim 1 over Colyer and Nguyen, the Office primarily relied on Colyer for most of the features of the claim, and added Nguyen for the operating conditions that cause replacement of code. See Office Action at 6-7.
Colyer generally describes adding patches to application software, and then removing those patches when they are no longer needed, but Colyer expressly states that the application software is to be left in its original state. In the rejection, the Office reads the claimed “temporary application code” on the Colyer patch, and the claimed “first version of code of the application” on the Colyer original application. Office Action at 6-7. As explained below, that Colyer original application is left in its original state. It is not replaced by the Colyer patch, as alleged by the Office.
For example, paragraph [0020] of Colyer states:

[0020] It should be understood that the term diagnostics aspects herein refers to aspects used to capture diagnostics, aspects used to provide patches, fixes etc. and aspects to perform any other function associated with diagnostics. Preferably, the diagnostic aspect captures diagnostic data or repairs the application, or captures and repairs. In a preferred embodiment, the party supplying the aspects (e.g. a service provider) authenticates the aspects, for example, by using digital signatures and the party accepting the aspects (e.g. 

(Emphasis added.) However, what is removed is the patch, or the alleged “temporary application code,” and not “a portion of the first version of code.” Unlike claim 1, Colyer only simply removes a patch, and removes the patch without altering the core application code. Indeed, Colyer, for example at paragraph [0045], states that it is an advantage to keep the original code intact:

[0045] Advantageously, the present invention also allows service personnel to develop a temporary patch for the problem once it has been identified. The patch can be tested in the customer environment in a non-intrusive way without the customer having to apply a patch directly to their core system. This is because the patch can also be written as an aspect or set of aspects, which can then be weaved with application classes at runtime. Therefore, the patch can be loaded with the application in the same way as the diagnostic capture aspects and furthermore can be applied to all affected portions of the application. Advantageously, the patch never affects the installed application code and can be harmlessly removed from the service directory if required. A further advantage is that after removal of the aspects, the application retains its state.

(Emphasis added.) Therefore, unlike claim 1, Colyer does not describe the recited replacement or elimination and actually teaches away from “causing replacement of at least a portion of the first version of code, as stored by the computing device, with the temporary application code,” as recited in claim 1.
The Office cites Nguyen for the basic concept of software conditions. However, even assuming that the basic concept of software conditions is generally known, adding that concept to Colyer would simply mean that the removal of the Colyer patch would be due to some condition being true. The Colyer application code would still be left intact, as described by Colyer, and would not be replaced or eliminated.
Nguyen describes “executing] instructions of multiple conditional execution instruction groups.” Nguyen at [0014]. Such “conditional execution instruction groups” are “commonly used in software programs (i.e., code) to effectuate changes in control flow,” and include instructions such as “branch if equal,” “jump if not equal,” and “branch if greater than.” Nguyen at [0007]. As described in Nguyen, conditionals merely direct “control flow” as program code executes normally, and do not cause “a code block to be updated,” as alleged by the Office Action on p. 7 and 9. Contrary to the assertions in the Office Action, executing different branches of control flow does not ”caus[e] replacement of... code, as stored by the computing device,” as recited in claim 1, because various branches of control flow would remain in the code for the next time the code is executed.
Accordingly, Appellant submits that independent claim 1 distinguishes over the alleged combination. Independent claim 26, while not identical to claim 1, is distinguishable for similar reasons to those discussed above with respect to claim 1. By virtue of their dependence on the 

Examiner’s response: 
Examiner’s response to Appellant’s arguments regarding the 35 U.S.C. § 103 rejection follow from Examiner’s response to Appellant’s arguments regarding the 35 U.S.C. § 112 rejection. That is to say, the thrust of Appellant’s arguments regarding the deficiencies of the Colyer reference is built upon and extends from Appellant’s position as laid out in their rebuttal to the 35 U.S.C. § 112 rejection.
Examiner will attempt to summarize Appellant’s objections to Colyer thusly: Appellant argues that Colyer cannot disclose causing replacement of code stored on a computing device, because Colyer discloses patching code, which covers over code temporarily, but does not remove the original code from the memory of the computing device.
Applicant’s amendment of June 18, 2020 added the language requiring that code be replaced “as stored by the computing device,” or “eliminate[ed] from storage,” or “replac[ed] in the storage area.” Appellant was attempting to highlight a distinction between their invention as claimed and the Colyer reference, but Examiner decided at the time, and maintains, that such a distinction does not exist.
Thus, we can return to the context of the arguments presented in Examiner’s response to Appellant’s arguments as relate to the 35 U.S.C. § 112 rejection. Appellant argues that “the specification as a whole also further shows that anyone of ordinary skill would understand that Appellant is merely claiming what the inventors had in mind.” Examiner disagrees. The specification and claims are judged based on the text as submitted. It goes beyond the 
Therefore, Examiner maintains that, because there is no support in Applicant’s specification for the new, narrower language added in the June 18, 2020 amendment, that the disclosure of Colyer, in combination with Nguyen, obviates Appellant’s invention as currently claimed.
Further, Examiner maintains that, even if the language of the claims were supported in the specification, the claims would still be obviated by the combined teachings of Colyer and Nguyen. 
Claims 1 requires “causing replacement of at least a portion of the first version of code, as stored by the computing device, with the temporary application code.”
First, https://www.techopedia.com/defmition/24537/patch states “[p]atches alter the existing programming code by modifying it or replacing it completely.” So a patch can be seen as replacing existing programming code.
Second, “replace” can be defined as “to take the place of especially as a substitute or successor (https://www.merriam-webster.com/dictionary/replace).” So in either case, as substitute or successor, nowhere in the language of the definition is there a connotation that whatever it is being replaced is somehow completely or permanently expunged. Thus, Examiner maintains the Colyer does read on the claim language, even when read more broadly, because Colyer discloses replacing a portion of code, as the patches of code can be seen as replacing existing programming code, under a broad but reasonable interpretation of the Colyer reference. 
Further, Colyer discloses in paragraph [0046] that “the aspects that provide patches, fixes etc. utilize "around" advice to replace method body implementations with patched alternatives. replaced with a pinResetReplacementRoutine (emphasis added by Examiner).” Thus, the Colyer reference itself uses the “replacing” language.
Therefore Examiner, for the plurality of reasons given above, maintains the rejection.


Regarding Appellant’s arguments on page 13:
B. Independent Claims 1, 15, and 26 (and all Dependent Claims) are non-obvious over Shiomi and Nguyen

In rejecting claim 1 over Shiomi and Nguyen, the Office primarily relied on Shiomi for most of the features of the claim, and added Nguyen for the operating conditions that cause replacement of code. See Office Action at 10-11.

Shiomi describes running an application and performing updates via a replacement application, for example, “when a function not equipped to the existing program is required to be added, [a] program replacing method downloads a program so that it can be executed concurrently with the existing program.” Shiomi at Abstract. Shiomi laments the fact that “when wishing to provide a terminal apparatus with a certain function only for a limited period or length of time, it becomes necessary to download the programs from the head end again so as to restore them.” See Shiomi at paragraphs [0005]-[0007]. Like Colyer, Shiomi also prefers to keep the old code intact. Shiomi keeps the old code and reverts to it, “executing instead a temporarily downloaded program without deleting an existing program.” See Shiomi at paragraphs [0159], [0188]. Therefore, unlike claim 1, Shiomi does not describe the recited replacement and actually teaches away from “causing replacement of at least a portion of the first version of code, as stored by the computing device, with the temporary application code,” as recited in claim 1.

Further, the addition of Nguyen, which was cited only for the “operating conditions” that cause replacement of code, would not overcome the deficiencies identified above. See Section II.A. Accordingly, Appellant submits that independent claim 1 distinguishes over the alleged combination. Independent claims 15 and 26, while not identical, are distinguishable for similar reasons to those discussed above. By virtue of their dependence on the independent claims 


Examiner’s response: 
Examiner’s response to Appellant’s arguments regarding the 35 U.S.C. § 103 rejection follow from Examiner’s response to Appellant’s arguments regarding the 35 U.S.C. § 112 rejection. That is to say, the thrust of Appellant’s arguments regarding the deficiencies of the Shiomi reference is built upon and extends from Appellant’s position as laid out in their rebuttal to the 35 U.S.C. § 112 rejection.
Examiner will attempt to summarize Appellant’s objects to Shiomi thusly: Appellant argues that Shiomi cannot disclose causing replacement of code stored on a computing device, because Shiomi discloses keeping the old code and reverting to it, but does not remove the original code from the memory of the computing device.
Applicant’s amendment of June 18, 2020 added the language requiring that code be replaced “as stored by the computing device,” or “eliminate[ed] from storage,” or “replac[ed] in the storage area.” Appellant was attempting to highlight a distinction between their invention as claimed and the Shiomi reference, but Examiner decided at the time, and maintains, that such a distinction does not exist.
Thus, we can return to the context of the arguments presented in Examiner’s response to Appellant’s arguments as relate to the 35 U.S.C. § 112 rejection. Appellant argues that “the specification as a whole also further shows that anyone of ordinary skill would understand that Appellant is merely claiming what the inventors had in mind.” Examiner disagrees. The specification and claims are judged based on the text as submitted. It goes beyond the 
Therefore, Examiner maintains that, because there is no support in Applicant’s specification for the new, narrower language added in the June 18, 2020 amendment, that the disclosure of Shiomi, in combination with Nguyen, obviates Appellant’s invention as currently claimed.
Further, Examiner maintains that, even if the language of the claims supported in the specification, the claims would still be obviated by the combined teachings of Shiomi and Nguyen. 
Claims 1 requires “causing replacement of at least a portion of the first version of code, as stored by the computing device, with the temporary application code.”
First, https://www.techopedia.com/defmition/24537/patch states “[p]atches alter the existing programming code by modifying it or replacing it completely.” So a patch can be seen as replacing existing programming code.
Second, “replace” can be defined as “to take the place of especially as a substitute or successor (https://www.merriam-webster.com/dictionary/replace).” So in either case, as substitute or successor, nowhere in the language of the definition is there a connotation that whatever it is being replaced is somehow completely or permanently expunged. Thus, Examiner 
That is, Shiomi uses the word “replacing,” or a variant, 45 times in their specification. This adds more weight to Examiner’s position that “replace” does not have the connotation of permanently expelling, deleting or expunging. 
 Therefore Examiner, for the plurality of reasons given above, maintains the rejection.


Regarding Appellant’s arguments on page 14:
C. Independent Claims 1, 15, and 26 (and all Dependent Claims) are non-obvious over Shiomi, Nguyen, and Ogilvie

In rejecting claim 1 over Shiomi, Nguyen, and Ogilvie, the Office primarily relied on Shiomi for most of the features of the claim, added Nguyen for the operating conditions that cause replacement of code, and further added Ogilvie for permanence of the replacement. See Office Action at 18-20.

The Office Action uses Shiomi and Nguyen to reject independent claims 1, 15, and 26 under the same rationale as that alleged above under the combination of Shiomi and Nguyen. Again, Shiomi and Nguyen do not teach or suggest the features of independent claims 1, 15, and 26. See Section II.B.

The addition of Ogilvie, which was cited only for permanence, would not overcome the deficiencies identified above. Ogilvie discusses adaptively shrinking software over time to eliminate unused features, for example, cutting some features in an application if the features are not needed. See Ogilvie at col. 6, 11. 15-19. Ogilvie identifies unused software modules (“features”) and dumps them in order to save space. See Ogilvie at Fig. 11. In accordance with the MPEP 2143.01(V), the proposed modification cannot render the prior art unsatisfactory for its intended purpose. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). See MPEP 2143.01(V). The Office proposes using Ogilvie to remove software from Shiomi, but Shiomi relies on leaving the existing software intact so that the changes can easily be undone. 

Accordingly, the combination of Shiomi, Nguyen, and Ogilvie fails to teach or suggest the features of claims 1,15, and 26. By virtue of their dependence on the independent claims discussed above, Appellant submits that the remaining dependent claims 2-4, 8, 10, 12, 14, 16-21, 23, and 27-32 are distinguishable for at least the same reasons.


Examiner’s response: 
Appellant’s states that “[t]he Office proposes using Ogilvie to remove software from Shiomi, but Shiomi relies on leaving the existing software intact so that the changes can easily be undone. The proposed removal of that software would frustrate that purpose, and would render Shiomi unsatisfactory for that purpose.” Examiner disagrees with Appellant’s rationale.
Shiomi discloses scenarios in which it is determined whether programs with the same identifier can coexist, and if they cannot, they are eventually deleted (see figures 29, 30, 35 and 36, paras. [0152]-[0158]). Therefore, Shiomi does recognize that there will be instances wherein it is appropriate to remove unwanted programs, and Ogilvie provides the motivation to do so. 
Therefore, Examiner maintains that the rejection in view of Shiomi, Nguyen, and Ogilvie is valid, and maintains that such a combination does not frustrate the purpose of Shiomi, and would not render Shiomi unsatisfactory for that purpose.


Regarding Appellant’s arguments on page 15:
D.    Independent Claims 15 (and all Dependent Claims) are non-obvious over Colyer, Nguyen, and Lemmons

In rejecting claim 15 over Colyer, Nguyen, and Lemmons, the Office primarily relied on Colyer for most of the features of the claim, added Nguyen for the operating conditions that 

For reasons similar to those discussed above with respect to claims 1 and 26, the combination of Colyer and Nguyen fails to teach or suggest “causing . . . replacement, in the storage area, of at least a portion of the first version of code of the content listing application with the temporary application code,” as recited in claim 15. See Section II.A.

The addition of Lemmons, which was cited only for “the content listing application,” would not overcome the deficiencies identified above. Accordingly, Appellant submits that independent claim 15 distinguishes over the alleged combination. By virtue of their dependence on claim 15, Appellant submits that dependent claims 16, 17, 18, 19, 20, 23, and 32 are distinguishable for at least the same reasons.

E.    Dependent Claims 3, 4,12,15,16,19-21, 23, and 28-31 are non-obvious over various combinations of Colyer, Shiomi, Nguyen, Hamada, Ogilvie, Lemmons, McKissick, and Kaiser

Dependent claims 3, 4, 12, 15, 16, 19-21, 23, and 28-31 stand rejected under 35 U.S.C. § 103(a) for allegedly being unpatentable various combinations of Colyer, Shiomi, Nguyen, Hamada, Ogilvie, Lemmons, McKissick, and Kaiser. Claims 3, 4, 12, 15, 16, 19-21, 23, and 28-31 depend from one or another of independent claims 1, 15, and 26. The additional references fail to remedy the deficiencies that Colyer, Shiomi, Nguyen, Ogilvie, and Lemmons, have with respect to claims 1, 15, and 26. Accordingly, claims 3, 4, 12, 15, 16, 19-21, 23, and 28-31, are allowable because of their dependency from one or another of independent claims 1, 15, and 26.


Examiner’s response: 
The arguments in this section are rendered moot by Examiner’s above responses.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        

Conferees:
/KYU CHAE/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.